SHARP, W., J.,
dissenting.
This is an Anders case.1 In my view, appellant has stated a potentially meritorious defense to his conviction and sentence — that he was forced to accept a plea to two cases (02-118 and 02-3804) or proceed to trial at a time when his trial counsel was not prepared because he had just been assigned the second case (02-3804), which the state intended to use at the trial in case number 02-1118. Thus the trial court may have abused its discretion by denying a continuance or the appellant’s motion to withdraw his plea. I would order appellant’s counsel to file a merit brief addressing that issue, and have this case proceed as a non-Anders case.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).